                                          Case 2:19-cv-01251-MCE-KJN Document 21 Filed 09/03/20 Page 1 of 2


                                      1   MATTHEW S. FOY (SBN: 187238)
                                          mfoy@grsm.com
                                      2   JENNIFER N. WAHLGREN (SBN: 249556)
                                          jwahlgren@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 875-3174
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendants
                                          NATIONWIDE AGRIBUSINESS INSURANCE
                                      7   COMPANY and NATIONWIDE MUTUAL
                                          INSURANCE COMPANY (SUCCESSOR IN INTEREST TO
                                      8   FARMLAND MUTUAL INSURANCE COMPANY)

                                      9   GEORGIA A. STEARNS (SBN 178156)
                                          STEARNS LAW GROUP, PC
                                     10   P.O. BOX 1471
                                          570 Sixth Street, Suite A
                                     11   Williams, California 95987
Gordon Rees Scully Mansukhani, LLP




                                          Telephone: (530) 473-2100
   275 Battery Street, Suite 2000




                                     12   Facsimile: (530) 473-2110
     San Francisco, CA 94111




                                     13   Attorney for Plaintiff
                                          RODOLFO RAYGOZA
                                     14
                                                                      UNITED STATES DISTRICT COURT
                                     15
                                                                     EASTERN DISTRICT OF CALIFORNIA
                                     16

                                     17   RODOLFO RAYGOZA,                                    CASE NO. 2:19-cv-01251-MCE-KJN
                                     18                                Plaintiff,             STIPULATION FOR DISMISSAL OF
                                                                                              ACTION WITH PREJUDICE; ORDER
                                     19          vs.
                                     20   JONATHAN DANIEL MARFIL; TIMOTHY
                                          RUSSELL WYLIE; NATIONWIDE
                                     21   AGRIBUSINESS INSURANCE COMPANY,
                                          an Iowa Corporation, NATIONWIDE
                                     22   MUTUAL INSURANCE COMPANY, an Ohio
                                          Corporation, and DOES 3 to 10.
                                     23
                                                                       Defendants.
                                     24

                                     25          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                                     26   EASTERN DISTRICT OF CALIFORNIA:
                                     27          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff
                                     28   Rodolfo Raygoza voluntarily dismisses the above-captioned action, with prejudice. The parties
                                                                                        -1-
                                                  STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE; ORDER
                                            Case 2:19-cv-01251-MCE-KJN Document 21 Filed 09/03/20 Page 2 of 2


                                        1   to the action, including Plaintiff and Defendant Nationwide Mutual Insurance Company

                                        2   (successor in interest to Farmland Mutual Insurance Company)1, hereby stipulate to the dismissal

                                        3   by and through their counsel of record.

                                        4             The parties have agreed that each side shall bear its own costs and attorneys’ fees.

                                        5             IT IS SO STIPULATED.

                                        6
                                                Dated: August 31, 2020                          STEARNS LAW GROUP, PC
                                        7
                                                                                                By:   /s/ Georgia A. Stearns (authorized
                                        8                                                             on 8/30/20)
                                        9                                                             Georgia A. Stearns (SBN 178156)
                                                                                                Attorney for Plaintiff
                                       10                                                       RODOLFO RAYGOZA

                                       11       Dated: August 31, 2020                          GORDON REES SCULLY MANSUKHANI,
  Gordon Rees Scully Mansukhani, LLP




                                                                                                LLP
     275 Battery Street, Suite 2000




                                       12
       San Francisco, CA 94111




                                                                                                By:   /s/ Jennifer N. Wahlgren
                                       13                                                             Matthew S. Foy (SBN: 187238)
                                                                                                      Jennifer N. Wahlgren (SBN: 249556)
                                       14
                                                                                                Attorneys for Defendants
                                       15                                                       NATIONWIDE AGRIBUSINESS INSURANCE
                                                                                                COMPANY and NATIONWIDE MUTUAL
                                       16                                                       INSURANCE COMPANY (SUCCESSOR IN
                                                                                                INTEREST TO FARMLAND MUTUAL
                                       17                                                       INSURANCE COMPANY)
                                       18
                                                                                               ORDER
                                       19
                                                      Based on the foregoing Stipulation and good cause appearing, it is hereby ordered that
                                       20
                                            the above-captioned action is DISMISSED in its entirety, with prejudice. Each side shall bear its
                                       21
                                            own costs and attorneys’ fees. The Clerk of the Court is directed to close this case.
                                       22
                                                      IT IS SO ORDERED.
                                       23
                                            Dated: September 3, 2020
                                       24

                                       25

                                       26

                                       27

                                       28   1
                                                Defendant Nationwide Agribusiness Insurance Company was dismissed on September 13, 2019. (ECF No. 12.)
1191120/46491802v.1
                                                                                     -2-
                                                        STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE; ORDER
